THE THIRTEENTH COURT OF APPEALS

                                       13-22-00286-CV


                       In the Interest of T. G. H. and J. S. H., children


                                      On Appeal from the
                        117th District Court of Nueces County, Texas
                          Trial Court Cause No. 2021-FAM-2885-B


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 25, 2022